I N     T H E   S U P R E M E            C O U R T       O F     T E N N E S S E E

                                                            A T       N A S H V I L L E

                                                                                                               FILED
S T A T E   O F     T E N N E S S E E                                  )                                       May 6, 1996
                                                                       )             F o r       P u b l i c a t i o n
                      A p p e l l e e                                  )                                   Cecil W. Crowson
                                                                       )             F i l e d :         Appellate 9 9 6
                                                                                                          M a y 6 , 1Court Clerk
v s .                                                                  )
                                                                       )             N o .       0 1 - S - 0 1 - 9 5 0 1 - C C - 0 0 0 1 5
                                                                       )
T E R R Y   E .     W O O D                                            )             W i l l i a m s o n         C i r c u i t
                                                                       )
                      A p p e l l a n t                                )             D o n a l d         P .   H a r r i s ,     J u d g e




F O R   T H E     A P P E L L A N T :                                                F O R       T H E     A P P E L L E E :

J o h n H . H e n d e r s o n ,           J r .                                      C h a r l e s W . B u r s o n
P u b l i c D e f e n d e r                                                          A t t o r n e y G e n e r a l a n d               R e p o r t e r

M a u r i n e C . H a t c h e t t                                                    C h r i s t i n a S . S h e v a l i e r
A s s i s t a n t P u b l i c D e f e n d e r                                        A s s i s t a n t A t t o r n e y G e n e r a l
F r a n k l i n , T N                                                                N a s h v i l l e , T N

                                                                                     J o s e p h D . B a u g h
                                                                                     D i s t r i c t A t t o r n e y             G e n e r a l

                                                                                     M a r   k P u       r y e a r
                                                                                     A s s   i s t a     n t D i s t r i c t       A t t o r n e y
                                                                                       G e   n e r a     l
                                                                                     F r a   n k l i     n , T N




                                                        O         P    I     N   I     O     N




A F F I R M E D                                                                                                                      B i r c h ,     J .
                             W e             g r a n t e d               t h e            a p p l i c a t i o n                                  o f           T e r r y           E .            W o o d ,                     t h e

d e f e n d a n t ,            f o r           p e r m i s s i o n                t o      a p p e a l                 i n         o r d e r               t o     r e s o l v e                 a n            i s s u e         o f

f i r s t          i m p r e s s i o n                   i n       T e n n e s s e e :                           w h e t h e r                         t h e      r e t u r n              o f          a              s e a l e d
                                   1
p r e s e n t m e n t                   e n g a g e s             a n     a c c u s e d               p e r s o n ' s                            s p e e d y         t r i a l            r i g h t s                    u n d e r

t h e     S i x t h          A m e n d m e n t                   t o      t h e         U n i t e d                S t a t e s                    C o n s t i t u t i o n                    a n d               A r t i c l e

I ,      §          9 ,        o f             t h e            T e n n e s s e e                   C o n s t i t u t i o n .                                        A f t e r               a              t h o r o u g h

e x a m i n a t i o n                  o f       t h e         r e c o r d         a n d           c a r e f u l                   c o n s i d e r a t i o n                         o f          t h e                i s s u e ,

w e     c o n c l u d e ,                    f o r         r e a s o n s            a p p e a r i n g                        b e l o w ,                   t h a t         t h e           r e t u r n                    o f       a

p r e s e n t m e n t ,                  w h e t h e r             s e a l e d             o r       u n s e a l e d ,                            w h e t h e r            t h e          a c c o m p a n y i n g

c a p i a s           i s          e x e c u t e d               o r       u n e x e c u t e d ,                             i s             a         f o r m a l           a c c u s a t i o n                           t h a t

e n g a g e s             c o n s t i t u t i o n a l                      s p e e d y               t r i a l                     p r o v i s i o n s .                           T h u s ,                     w e       m u s t
                                                                                                                                         2                                                                                 3
a p p l y          t h e       c r i t e r i a                   o f      B a r k e r                v .           W i n g o                      a n d          S t a t e          v .           B i s h o p                     t o

d e t e r m i n e            w h e t h e r               t h e         t h i r t e e n - y e a r d e l a y i n                                             t h i s        c a s e          d e p r i v e d                      t h e

a p p e l l a n t            o f         h i s         c o n s t i t u t i o n a l                     s p e e d y                  t r i a l                  r i g h t s .               W e         f i n d             t h a t

t h e r e         w a s      n o        s u c h          d e p r i v a t i o n                    a n d          a f f i r m                     t h e         j u d g m e n t             o f         t h e             C o u r t

o f     C r i m i n a l                A p p e a l s .



                             A W i l l i a m s o n C o u n t y g r a n d j u r y i n S e p t e m b e r 1 9 7 9 r e t u r n e d

a     p r e s e n t m e n t                  c h a r g i n g              t h e         d e f e n d a n t                      w i t h                 t h e      m u r d e r             o f          J o s e p h                R .

H e n d e r s o n .                    T h e         p r e s e n t m e n t                  a s       r e t u r n e d                            w a s         s e a l e d ,             a n d              a          c a p i a s

w a s        i s s u e d               f o r         t h e         d e f e n d a n t ,                         w h o          w a s                t h e n          i n       t h e              c u s t o d y                    o f

A l a b a m a             a u t h o r i t i e s                  a w a i t i n g                 t r i a l              o n          a            d i f f e r e n t            m u r d e r                        c h a r g e .



              1
            F o r      o u r                           p u r p o s e s ,                   " p r e s e n t m e n t "                                       i s            s y n o n y m o u s                              w i t h
" i n d i c t m e n t . "
              2
                  4 0 7      U . S .           5 1 4         ( 1 9 7 2 ) .
              3
                  4 9 3      S . W . 2 d             8 1        ( T e n n .             1 9 7 3 ) .

                                                                                                           2
T h e   S t a t e            k n e w              t h e       c i r c u m s t a n c e s                     o f         t h e             d e f e n d a n t ' s            d e t e n t i o n             i n

A l a b a m a ;              h o w e v e r ,                   t h e            c a p i a s                w a s           n o t               e x e c u t e d             b e c a u s e               t h e

W i l l i a m s o n             C o u n t y               a u t h o r i t i e s              b e l i e v e d                t h a t            A l a b a m a         w o u l d        s e n t e n c e

t h e   d e f e n d a n t                   t o       d e a t h         b y          e l e c t r o c u t i o n .



                             T h e           d e f e n d a n t                 w a s       c o n v i c t e d                    o n          t h e        A l a b a m a           c h a r g e          a n d

s e n t e n c e d            t o      a      p r i s o n           t e r m .              T h u s ,             i n     1 9 8 3 ,             t h e    d e f e n d a n t             w a s         a l i v e

a n d   s t i l l            i n          t h e       c u s t o d y             o f       t h e       A l a b a m a               a u t h o r i t i e s .                     I n     N o v e m b e r

1 9 8 3 ,       t h e        C i r c u i t                 C o u r t           o f      W i l l i a m s o n                 C o u n t y               p l a c e d          t h e      c a u s e          o n

t h e   " r e t i r e d               d o c k e t . "                  F o r          r e a s o n s             n o t     c l e a r l y               s h o w n      i n      t h e      r e c o r d ,

t h e       W i l l i a m s o n                     C o u n t y               s h e r i f f ' s                   d e p a r t m e n t                     l o d g e d         a       d e t a i n e r

a g a i n s t           t h e             d e f e n d a n t               i n           M a r c h               1 9 8 4 .                    A l t h o u g h            a w a r e            o f       t h e
                         4
d e t a i n e r ,               t h e         d e f e n d a n t                 d i d       n o t          p u r s u e                a       s p e e d y         t r i a l         u n d e r          t h e
                                                                                                  5
I n t e r s t a t e                C o m p a c t             o n      D e t a i n e r s                   a t         t h a t             t i m e .



                             I n          J u n e         1 9 8 9 ,      A l a b a m a o f f e r e d t h e                                    d e f e n d a n t          p a r o l e .               T h i s

p a r o l e       w a s ,            h o w e v e r ,               c o n d i t i o n e d                    o n         t h e             d e f e n d a n t ' s            a g r e e m e n t             t o

s u b m i t        t o             t h e          T e n n e s s e e                   d e t a i n e r .                     T h e              d e f e n d a n t            r e f u s e d              a n d

c o n t i n u e d            s e r v i n g                t h e       A l a b a m a           s e n t e n c e .



                             I n          M a r c h         1 9 9 0 ,          t h e       d e f e n d a n t                w r o t e             t h e        W i l l i a m s o n            C o u n t y

c o u r t        c l e r k                 i n q u i r i n g               a b o u t              t h e               d e t a i n e r ;                t h e        c l e r k          d i d           n o t


            4
            T h e   d e f e n d a n t t e s t i f i e d t h a t i n 1 9 8 4 h e                                                                                   l e a r n e d           o f          t h e
W i l l i a m s o n     C o u n t y  c h a r g e s   w h e n  s o m e o n e m a i l e d                                                                             c o p i e s          o f           t h e
“ w a r r a n t s ” t o h i m i n A l a b a m a .
            5
            T e n n e s s e e a d o p t e d t h e C o m p a c t i n 1 9 7 0 .                                                                      T e n n . C o d e A n n . § 4 0 -
3 1 - 1 0 1 ( 1 9 9 0 ) .      A l a b a m a a d o p t e d t h e C o m p a c t                                                                   i n 1 9 7 8 .      A l a . C o d e §
1 5 - 9 - 8 0 ( 1 9 9 5 ) .

                                                                                                      3
r e s p o n d .                               O n      S e p t e m b e r             4 ,         1 9 9 0 ,         t h e      d e f e n d a n t                                  f i l e d          a       p r o s e m o t i o n

f o r               a             s p e e d y               t r i a l .                  T h e          t r i a l          c o u r t                       d o c k e t e d                       t h i s             m o t i o n                f o r

h e a r i n g                        d e s p i t e               t h e        f a c t            t h a t          t h e      d e f e n d a n t                                   f a i l e d              t o        f o l l o w                t h e
                                                                         6
r e q u i r e d                          p r o c e d u r e .



                                              T h e          t r i a l         c o u r t                c o n d u c t e d               a                 h e a r i n g                    o n           t h e         m o t i o n                o n

S e p t e m b e r                             1 0 ,         1 9 9 0 .          T h e            d e f e n d a n t            w a s           n o t                p r e s e n t ,                       a n d         n o      o n e            h a s

o f f e r e d                       a         c l e a r          r e c o l l e c t i o n                    o f      t h o s e               p r o c e e d i n g s .                                       I n       a n y       e v e n t ,

t h e           d o c k e t                         c o n t a i n s          a n         e n t r y :               " d e t a i n e r                           l i f t e d . "



                                              S u b s e q u e n t l y ,                    t h e         D i s t r i c t            A t t o r n e y                               G e n e r a l                 i n v e s t i g a t e d

f u r t h e r                       a n d            d e t e r m i n e d             t h a t            t h e      c a s e        s h o u l d                       b e           p r o s e c u t e d .                        H e      t h e n

i n i t i a t e d                             p r o c e d u r e s             u n d e r            t h e I n t e r s t a t e C o m p a c t                                                  A c t           t o       r e t u r n               t h e

d e f e n d a n t                             t o      W i l l i a m s o n                C o u n t y f o r t r i a l .                                        T r i a l              c o m m e n c e d                      F e b r u a r y

9 ,         1 9 9 3 ,                   a l m o s t             f o u r t e e n             y e a r s           a f t e r         t h e                   r e t u r n               o f          t h e          p r e s e n t m e n t .



                                              A t      t r i a l ,           t h e         v i c t i m ' s               g i r l f r i e n d                            t e s t i f i e d                        t h a t       s h e            a n d

t h e           v i c t i m                         h a d      p l a n n e d              t o       m e e t         t h e         n i g h t                      t h e             v i c t i m                  d i s a p p e a r e d .

W h e n                     h e         d i d          n o t      a p p e a r ,                 s h e       b e g a n            s e a r c h i n g                                f o r          h i m .               S h e         d r o v e

f i r s t                     t o         a         b a r       w h e r e          h e          h a d       b e e n         w h e n                      h e       l a s t                s p o k e                w i t h      h e r             b y

t e l e p h o n e                             t h a t          a f t e r n o o n .                  W h e n         s h e        d i d                   n o t          s e e         h i s             v a n         t h e r e ,               s h e

                        6
                           T h i s              C o u r t h a s h e l d t h a t u n                                    d e r        t h e                 C o m p       a c          t , t h e               d e    f e n d a n t               h a s
t   h   e       b         u r d e n               o f g i v i n g n o t i c e t o                                   t h e          r e c         e         i v i n       g            s t a t e             o f         h i s o r               h e r
r   e   q   u e          s t u n              d e r A r t i c l e I I I o f t h e                                        C o m   p a c       t                f o r        p      r o m p t             d i s      p o s i t i o        n         o f
t   h   e     c         h a r g e             s .       S t a t e v . M o o r e , 7 7                               4 S .        W . 2       d                5 9 0         (      T e n n .             1 9 8      9 ) .        S t   r        i c t
c   o   m   p l          i a n c e               w i t h t h e n o t i c e a n d c e                                  r t i f        i c a           t      i o n       p r          o c e d u r           e s       o u t l i n e          d     i n
t   h   e     C         o m p a c             t i s r e q u i r e d .         S t a t e                             v . G        r i z       z           e l l ,             5      8 4 S . W            . 2 d           6 7 8 ( T     e        n n .
C   r   i   m .              A p p .               1 9 7 9 ) .      S i n c e t h e d                                e f e n       d a n         t              d i d            n o t c o                 m p l       y w i t h                t h e
p   r   o   c e          d u r e s                  o u t l i n e d     i n   t h e     C                           o m p a       c t ,                       t h e               p r o v i s             i o n      s       o f       t        h a t
s   t   a   t u          t o r y               r e m e d y d i d n o t a p p l y .

                                                                                                                     4
p u l l e d          i n t o            a   t r a i l e r              p a r k             a c r o s s            t h e          s t r e e t .                  A s       s h e             w a s          p u l l i n g

i n t o           t h e         t r a i l e r           p a r k ,                  t h e       v i c t i m ' s                   v a n             w a s        p u l l i n g                  o u t .                T h e

v i c t i m          w a s        d r i v i n g ,             a n d      a          m a n      s h e           l a t e r             i d e n t i f i e d                 a s         t h e      d e f e n d a n t

w a s      i n       t h e         p a s s e n g e r             s e a t .                   S h e         m a d e            e y e          c o n t a c t              w i t h             t h e          v i c t i m ;

h e       m a d e         a       h a n d       m o t i o n             a s           t h o u g h               t o          w a v e         h e r           a w a y .                S h e          t r i e d          t o

f o l l o w          t h e        v a n ,       b u t        l o s t           i t .           S h e           n e v e r             s a w         t h e       v i c t i m             a l i v e             a g a i n .



                                L a t e r            t h a t            e v e n i n g ,                        t h e           d e f e n d a n t                      w a s            o b s e r v e d                  i n

p o s s e s s i o n                o f       t h e       v i c t i m ' s                     v a n         a n d             w a s       w e a r i n g                 c e r t a i n                i t e m s           o f

c l o t h i n g                k n o w n       t o       b e l o n g                 t o       t h e           v i c t i m .                   T h e           d e f e n d a n t                    t o l d           h i s

g i r l f r i e n d                t h a t       h e         h a d           t o       " b u s t "               s o m e o n e .                     W i t h i n               a      d a y          o r       s o      o f

t h e v i c t i m ' s d i s a p p e a r a n c e , t h e d e f e n d a n t a c c o s t e d a n d d e t a i n e d t w o
                                                                                                                         7
f e m a l e s             i n       B a r r e n          C o u n t y ,                     K e n t u c k y .                          D u r i n g              t h e           e n c o u n t e r ,                    t h e

d e f e n d a n t                b r a g g e d           t o           t h e m              t h a t            h e           h a d       k i l l e d                  t h e          v i c t i m .                    T h e

f e m a l e s             a s s i s t e d            h i m       i n         d i s p o s i n g                   o f         s o m e         o f       t h e          v i c t i m ' s                p e r s o n a l

p o s s e s s i o n s .                     T h e s e         i t e m s             w e r e          r e c o v e r e d                  w h e n            t h e y       e s c a p e d               f r o m          t h e

d e f e n d a n t                a n d       t o o k         i n v e s t i g a t o r s                          t o          t h e       s i t e             w h e r e              t h e       i t e m s             h a d

b e e n           t h r o w n .               S e v e r a l             d a y s              l a t e r ,               t h e           v i c t i m ' s                 g i r l f r i e n d                    s a w       a

n e w s p a p e r               a r t i c l e          t h a t         i n c l u d e d                 a        p h o t o g r a p h                   o f      t h e          d e f e n d a n t .                     S h e

i m m e d i a t e l y                   c o n t a c t e d             t h e          a u t h o r i t i e s                      a n d        t o l d           t h e m             t h e      p h o t o g r a p h

d e p i c t e d                 t h e        m a n           s h e           h a d            s e e n             w i t h              t h e           v i c t i m                  t h e           n i g h t           h e

d i s a p p e a r e d .                      W h e n         t h e           d e f e n d a n t                   w a s          a r r e s t e d                 o n       c h a r g e s                o f       r a p e

a n d       k i d n a p p i n g                o f      t h e           t w o              f e m a l e s ,               t h e          a u t h o r i t i e s                       c o n f i s c a t e d                 a

C o l t . 3 8                 r e v o l v e r .              D u r i n g q u e s t i o n i n g ,                                     t h e         d e f e n d a n t                 g a v e         K e n t u c k y



              7
            T h e f a c t t h a t t h e                                             f e m a l e s w e r e                            r a p e d              w a s        n o t             a d m i t t e d              a s
e v i d e n c e i n t h e t r i a l o f                                             t h i s c a u s e .

                                                                                                           5
p o l i c e           t w o           v e r s i o n s                     o f               h o w           h e           h a d          a c q u i r e d                 t h e           v i c t i m ' s                 v a n .

F i r s t ,          h e          s a i d         h e        f o u n d                t h e           v a n         o n          t h e         s i d e          o f       t h e         r o a d          n e a r         I - 6 5

w i t h       t h e         k e y s             i n s i d e .                   H e          s a i d          l a t e r                t h a t         t h e          v i c t i m          h a d         g o n e         o n     a

t r i p           a n d           h a d           l e f t            t h e              v a n               w i t h              h i m .                 T h e           v i c t i m ' s                 b o d y           w a s

d i s c o v e r e d                 i n         W i l l i a m s o n                         C o u n t y             t e n             d a y s         a f t e r           h i s         d i s a p p e a r a n c e .

H e       h a d       b e e n             s h o t            t h r e e                t i m e s - - t w i c e                           i n       t h e             h e a d       a n d          o n c e         i n       t h e

a b d o m e n .



                                  S i g n i f i c a n t l y ,                                     n o n e               o f            t h e            S t a t e ' s                   w i t n e s s e s                  h a d

d i f f i c u l t y                       r e c a l l i n g                            t h e                 f a c t s                   s u r r o u n d i n g                           t h e             v i c t i m ' s

d i s a p p e a r a n c e ;                           h o w e v e r ,                       i n        t h e              p e r i o d                 b e t w e e n               p r e s e n t m e n t                    a n d

t r i a l ,           o n e          n o n - c r i t i c a l                            w i t n e s s                     ( a          c r i m i n a l                 i n v e s t i g a t o r )                       d i e d .

N e i t h e r             t h e      C o l t . 3 8                   r e v o l v e r                    s e i z e d                   f r o m         t h e         d e f e n d a n t              a t     t h e         t i m e

o f     h i s        a r r e s t                i n      K e n t u c k y                      n o r          t h e             b u l l e t            f r a g m e n t s                 r e c o v e r e d                f r o m

t h e       v i c t i m ' s                 b o d y            c o u l d                    b e       l o c a t e d ;                    n e v e r t h e l e s s ,                        t h e          b a l l i s t i c

r e p o r t          f r o m          t h e            T e n n e s s e e                      B u r e a u                 o f         I n v e s t i g a t i o n                    w a s          a v a i l a b l e .



                                  T h e         j u r y        c o n v i c t e d                        t h e             d e f e n d a n t                   o f      f i r s t - d e g r e e                   m u r d e r

a n d        p o s s e s s i o n                       o f      a          f i r e a r m                      i n             t h e           c o m m i s s i o n                 o f         m u r d e r .                    I n

a d d i t i o n             t o       l i f e            i m p r i s o n m e n t                            f o r             t h e      m u r d e r                c o n v i c t i o n ,                t h e         t r i a l

c o u r t         i m p o s e d             a         f i v e - y e a r s e n t e n c e f o r                                            t h e         f i r e a r m              v i o l a t i o n - - t o                    b e

s e r v e d                c o n s e c u t i v e l y                                  t o             t h e                   o t h e r               A l a b a m a                 a n d                T e n n e s s e e

c o n v i c t i o n s .



                                  T h e          d e f e n d a n t                           m a k e s                  n o           c h a l l e n g e                  t o        t h e           c o n v i c t i n g

e v i d e n c e ;                   r a t h e r ,                   h e           i n s i s t s                         t h a t               t h e           S t a t e ,               b y         p e r m i t t i n g


                                                                                                                    6
a p p r o x i m a t e l y t h i r t e e n y e a r s t o p a s s b e t w e e n p r e s e n t m e n t a n d t r i a l ,

v i o l a t e d             h i s           S i x t h          A m e n d m e n t                    r i g h t                    t o     a       s p e e d y              t r i a l .                H e              u r g e s

f u r t h e r            t h a t          t h e      l e n g t h y                d e l a y          v i o l a t e d                         h i s       d u e          p r o c e s s             r i g h t s             a n d

r e q u i r e s             d i s m i s s a l                o f          t h e          c h a r g e s .



                                 T h e        S t a t e              c o n t e n d s                  t h a t                     b e c a u s e                t h e            p r e s e n t m e n t                     w a s

s e a l e d ,            t h e       p e r i o d            w i t h i n             w h i c h         t h e                d e f e n d a n t                   s h o u l d             h a v e      f i l e d             f o r

a       s p e e d y          t r i a l             d i d           n o t          b e g i n          t o                 r u n         u n t i l              t h e           e x e c u t i o n                 o f       t h e

c a p i a s o n              O c t o b e r             9 ,         1 9 9 2 ,             t h e r e b y                   m a k i n g            t h e         B a r k e r              b a l a n c i n g                t e s t

i n a p p l i c a b l e .                          T h e           S t a t e             r e a s o n s                     t h a t            b e c a u s e               t h e              s p e e d y              t r i a l

c l a u s e              d o e s           n o t       a p p l y ,                 t h e        i s s u e s                         m u s t            b e          a n a l y z e d                u n d e r              d u e

p r o c e s s              c r i t e r i a .                        T o           p r e v a i l                    u n d e r                 s u c h           c r i t e r i a ,                  t h e               S t a t e

a s s e r t s ,             t h e          d e f e n d a n t                  m u s t         p r o v e                    t h a t            a c t u a l              p r e j u d i c e              r e s u l t e d

f r o m          t h e       d e l a y .                   T h e          r a t i o n a l e                    u n d e r l y i n g                        t h i s             r e q u i r e m e n t ,                     t h e

S t a t e         s a y s ,          i s       t h a t         t h e          p u r p o s e            f o r                t h e            s p e e d y              t r i a l             p r o v i s i o n s             o f

o u r        s t a t e              a n d          f e d e r a l                  c o n s t i t u t i o n s                               i s           t o           p r e v e n t               o p p r e s s i v e

p r e t r i a l             i n c a r c e r a t i o n ,                           p r o t e c t                a           d e f e n d a n t                   f r o m              t h e      h u m i l i a t i o n

a n d        a n x i e t y                  a s s o c i a t e d                      w i t h           a                  p u b l i c                a c c u s a t i o n ,                        a n d               a v o i d

i m p a i r m e n t                 o f        a      d e f e n d a n t ' s                     d e f e n s e                          c a u s e d              b y       a          l e n g t h y              d e l a y .

H e n c e ,          a      d e f e n d a n t                i n          a    s e a l e d            p r e s e n t m e n t                             c a s e          i s          n o t       e x p o s e d             t o

o p p r e s s i v e                p r e t r i a l             i n c a r c e r a t i o n                            a n d , b e c a u s e h e                                 i s      u n a w a r e             o f      t h e

p e n d i n g             c h a r g e s ,             i s          n o t          s u b j e c t                    t o       s u c h            a n x i e t y                 a n d          h u m i l i a t i o n .

M o r e o v e r ,                t h e      S t a t e          a r g u e s                t h a t      t h e                s t a t u t e s                   o f       l i m i t a t i o n                p r o t e c t
                                                                                                                                                                                                            8
a n       a c c u s e d              f r o m          h a v i n g                  t o       d e f e n d                     a g a i n s t                    s t a l e              c h a r g e s .                      T h e

             8
            I n f i r s t - d e g r e e m u r d e r c a s e s t h e p r o t e c t i o n o f f e r e d b y a
s t a t u t e o f l i m i t a t i o n d o e s n o t e x i s t s i n c e t h e r e i s n o s t a t u t e o f
l i m i t a t i o n f o r t h a t c r i m e .        S e e T e n n . C o d e A n n . § 4 0 - 2 - 1 0 1 ( a )

                                                                                                           7
c o n c l u s i o n                         s h o u l d               b e ,          t h e      S t a t e             a s s e r t s ,                t h a t               t h e      c o n v i c t i o n                  m u s t

b e         a f f i r m e d                   s i n c e               a c t u a l            p r e j u d i c e                  w a s            n o t             p r o v e n .



                                       W e                   f i r s t           a d d r e s s                  t h e            i s s u e                     o f           w h e t h e r                 a         s e a l e d

p r e s e n t m e n t                         i s             s u f f i c i e n t               t o         r e q u i r e              a         s p e e d y               t r i a l         a n a l y s i s .                 I n

o u r           v i e w ,              t h e             S t a t e ' s               p o s i t i o n                c o n f l i c t s                w i t h               t h e      S i x t h                A m e n d m e n t

t o         t h e         U . S .             C o n s t i t u t i o n                        a n d      w i t h             A r t i c l e                I ,         §     9 ,     o f       t h e             T e n n e s s e e

C o n s t i t u t i o n .                                     B o t h         c o n s t i t u t i o n a l                       p r o v i s i o n s                        a p p l y ,            b y          t h e i r     o w n

t e r m s ,               t o          p e r s o n s                  " a c c u s e d "               i n       a         " c r i m i n a l                p r o s e c u t i o n . "                             C l e a r l y ,

t o         b e         a n           " a c c u s e d "                      o n e      m u s t         b e           f a c e d            w i t h             a         " f o r m a l            a c c u s a t i o n . "

T h e           U n i t e d                 S t a t e s               S u p r e m e             C o u r t             h a s       h e l d            t h a t               t h e      S i x t h                A m e n d m e n t

g u a r a n t e e                       t o          a          s p e e d y             t r i a l            d o e s           n o t             a p p l y                u n t i l         t h e              d e f e n d a n t

b e c o m e s                   a n         " a c c u s e d . "                         U n i t e d           S t a t e s              v .         M a r i o n ,                 4 0 4       U . S .             3 0 7 ,     3 1 3

( 1 9 7 1 ) .                           S p e c i f i c a l l y ,                            " i t            i s           e i t h e r              a              f o r m a l            i n d i c t m e n t                 o r

i n f o r m a t i o n                          o r             e l s e          t h e        a c t u a l                  r e s t r a i n t s                      i m p o s e d            b y          a r r e s t         a n d

h o l d i n g                   t o           a n s w e r                a       c r i m i n a l                    c h a r g e            t h a t                 e n g a g e           t h e           p a r t i c u l a r

p r o t e c t i o n s                         o f             t h e      s p e e d y           t r i a l             p r o v i s i o n                   o f         t h e       S i x t h          A m e n d m e n t . "

4 0 4           U . S .           a t         3 2 0              ( e m p h a s i s              a d d e d ) .                   T h i s            C o u r t               h a s      a l s o            n o t e d         t h a t

n o         s p e e d y                t r i a l                r i g h t s           a r i s e         u n t i l             a f t e r            f o r m a l               a c c u s a t i o n ,                   e i t h e r

b y         a r r e s t               o r      b y             g r a n d         j u r y        a c t i o n .                  S t a t e            v .            B a k e r ,           6 1 4          S . W . 2 d        3 5 2 ,

3 5 3           ( 1 9 8 1 ) .                   M o r e o v e r ,                     T e n n .         C o d e             A n n .          §     4 0 - 2 - 1 0 4                 ( 1 9 9 0 )              e x p r e s s l y

p r o v i d e s                   t h a t                a       p r o s e c u t i o n                 i s          c o m m e n c e d                b y             f i n d i n g           a n         i n d i c t m e n t




(   1   9   9   0   )   :           " A p e r s o n m a y b e p r o s e c u t e d , t r i e d a n d p u n i s h e d f o r a n
o   f   f   e   n   s   e          p u n i s h a b l e  w i t h   d e a t h       o r      b y   i m p r i s o n m e n t      i n    t h e
p   e   n   i   t   e   n t i     a r y     d u r i n g l i f e ,   a t     a n y     t i m e  a f t e r     t h e     o f f e n s e   i s
c   o   m   m   i   t   t e d     . "

                                                                                                                      8
o r       p r e s e n t m e n t .                       W e       h a v e             n e v e r                 d i s t i n g u i s h e d                          b e t w e e n              s e a l e d            a n d

u n s e a l e d             i n d i c t m e n t s .



                              A       s e a l e d               i n d i c t m e n t                    i s          n o           d i f f e r e n t                   f r o m           a n          u n s e a l e d

i n d i c t m e n t                 e x c e p t               t h a t          i t          i s        n o t          s u b j e c t                    t o          i n s p e c t i o n                    b y ,       o r

d i s c l o s u r e                t o ,       t h e      p u b l i c                u n t i l          t h e         d e f e n d a n t                      i s      a r r e s t e d                o r       m a k e s

b a i l .          T e n n .          C o d e          A n n .          § §      4 0 - 1 3 - 1 1 1 ,                      - 1 1 2 .              I t         s t i l l          h a s         t h e          e f f e c t

o f     f o r m a l l y              c h a r g i n g              t h e          d e f e n d a n t                   w i t h             a      c r i m e .



                              A d d i t i o n a l l y ,                        t h e          m a j o r i t y                 o f            f e d e r a l                c o u r t s           t h a t            h a v e

c o n s i d e r e d                 t h e        i s s u e              h a v e             a p p l i e d                 t h e          s p e e d y                t r i a l           a n a l y s i s                t o

s e a l e d         i n d i c t m e n t                  c a s e s .                   S e e ,          e . g . ,             U n i t e d                S t a t e s             v .          S h e l l ,            9 6 1

F . 2 d      1 3 8 ,          1 4 3 - 4 5            ( 9 t h        C i r .            1 9 9 2 ) ;                U n i t e d                S t a t e s            v .      L e w i s ,             9 0 7         F . 2 d

7 7 3 ,       7 7 4          ( 8 t h           C i r . ) ,              c e r t .              d e n i e d ,                4 9 8             U . S .          9 0 6           ( 1 9 9 0 ) ;                 U n i t e d

S t a t e s         v .       M i t c h e l l ,                7 6 9          F . 2 d          1 5 4 4 ,            1 5 4 7 - 4 8                ( 1 1 t h            C i r .          1 9 8 5 ) ,             c e r t .

d e n i e d ,             4 7 4      U . S .           1 0 6 6          ( 1 9 8 6 ) ;                U n i t e d              S t a t e s                v .         A l o ,       4 3 9             F . 2 d         7 5 1

( 2 n d       C i r . ) ,             c e r t .           d e n i e d ,                    4 0 4      U . S .              8 5 0             ( 1 9 7 1 ) ;                U n i t e d           S t a t e s            v .

S h e l t o n ,            8 2 0       F .      S u p p .          4 6 1         ( W . D .            M o .         1 9 9 2 ) ;                U n i t e d                S t a t e s         v .      R o g e r s ,

7 8 1       F .       S u p p .              1 1 8 1          ( S . D .           M i s s .             1 9 9 1 ) .                      B u t          s e e             U n i t e d           S t a t e s            v .

W a t s o n ,         5 9 9         F . 2 d          1 1 4 9 ,          1 1 5 6 ,             m o d i f i e d b y U n i t e d                                      S t a t e s         v .       M u s e ,           6 9 0

F . 2 d      1 5      ( 2 n d         C i r .          1 9 7 9 ) ,             c e r t . d e n i e d ,                        4 5 0            U . S .         9 8 4         ( 1 9 8 1 ) ( r i g h t                   t o

s p e e d y         t r i a l              a t t a c h e s              n o t          w h e n          s e a l e d                 i n d i c t m e n t                      f i l e d ,             b u t         w h e n

u n s e a l e d ) ;                U n i t e d           S t a t e s                 v .          H a y ,          5 2 7          F . 2 d          9 9 0             ( 1 0 t h          C i r .            1 9 7 5 ) ,

c e r t .         d e n i e d ,              4 2 5     U . S .           9 3 5 ,            9 9 4      n . 4          ( 1 9 7 6 ) ( s i n c e                         i n d i c t m e n t                    s e a l e d

d e f e n d a n t                 s u f f e r e d               n e i t h e r                 r e s t r a i n t                    o n          h i s          l i b e r t y                 n o r         p u b l i c

a c c u s a t i o n                b e f o r e          h i s           a r r e s t ) .


                                                                                                            9
                                 I n       o u r          o p i n i o n ,                        t h e          b e t t e r              r e a s o n e d                  c a s e s            r e c o g n i z e                     t h a t

e v e n      t h o u g h               a      d e f e n d a n t                               u n d e r          a      s e a l e d                 i n d i c t m e n t                   d o e s          n o t          s u f f e r

r e s t r a i n t            o n           h i s          o r      h e r                 l i b e r t y               o r       t h e          a n x i e t y               a n d         h u m i l i a t i o n                        t h a t

a c c o m p a n y            a         p u b l i c                a c c u s a t i o n ,                              s u c h        a         d e f e n d a n t                  s t i l l          h a s          a      s t r o n g

i n t e r e s t             i n            p r e s e r v i n g                            h i s          o r          h e r        a b i l i t y                   t o          p r e p a r e             f o r           t r i a l .

L e n g t h y            d e l a y s                f o l l o w i n g                             t h e          i s s u a n c e                        o f      a n       i n d i c t m e n t ,                        w h e t h e r

s e a l e d          o r          n o t ,                m a y              d i r e c t l y                     a f f e c t               t h i s               a b i l i t y              t o       p r e p a r e                     f o r

t r i a l .              F a d e d           m e m o r i e s ,                            e r o s i o n                o r      l o s s                 o f     p o t e n t i a l l y                    e x c u l p a t o r y

e v i d e n c e ,                 a n d            l o s s                  o f               p o t e n t i a l l y                      f a v o r a b l e                       w i t n e s s e s                     a r e           a l l

p o s s i b l e            r e s u l t s                   o f          a          l e n g t h y                 d e l a y .



                                 W e          c o n c l u d e ,                                  a c c o r d i n g l y ,                                 t h a t               t h e           r e t u r n                     o f         a

p r e s e n t m e n t ,                     w h e t h e r                     s e a l e d                 o r         n o t ,           i s         a         " f o r m a l            a c c u s a t i o n "                         s u c h

a s      w o u l d         e n g a g e                   a n       a c c u s e d                       p e r s o n ' s                  s p e e d y                t r i a l           r i g h t s .



                                 I t        r e m a i n s                     f o r              u s       t o         d e t e r m i n e                        w h e t h e r             t h e          d e f e n d a n t ' s
                                                                                                                                                                                                     9
s p e e d y         t r i a l              r i g h t s              w e r e                    v i o l a t e d .                   I n          B a r k e r              v .      W i n g o ,              t h e          U n i t e d

S t a t e s         S u p r e m e                  C o u r t                 a d o p t e d                 a         b a l a n c i n g                    t e s t        t o       d e t e r m i n e                    w h e t h e r

a       d e f e n d a n t ' s                  r i g h t                     t o          a       s p e e d y                 t r i a l                 h a d       b e e n            d e n i e d           u n d e r                 t h e

S i x t h        A m e n d m e n t .                           T h i s             t e s t             i n v o l v e s                  t h e           b a l a n c i n g                o f      f o u r         f a c t o r s :

( 1 )      t h e         l e n g t h               o f          t h e             d e l a y ;              ( 2 )           t h e         r e a s o n               f o r         t h e         d e l a y ;              ( 3 )          t h e

d e f e n d a n t ' s                  a s s e r t i o n                           o f          h i s          r i g h t           t o          a         s p e e d y            t r i a l ;             a n d          ( 4 )          t h e

p r e j u d i c e                r e s u l t i n g                          t o          t h e          d e f e n d a n t                     f r o m            t h e          d e l a y .                W e          a d o p t e d




             9
                 4 0 7       U . S .           5 1 4              ( 1 9 7 2 ) .

                                                                                                                       1 0
t h e      B a r k e r             a n a l y s i s            i n         S t a t e          v .            B i s h o p ,         4 9 3      S . W . 2 d                8 1 ,          8 3 - 8 5         ( T e n n .

1 9 7 3 ) .



                              R e g a r d i n g                    t h e              f i r s t             f a c t o r ,              l e n g t h              o f           t h e         d e l a y ,              t h e

B a r k e r          C o u r t             n o t e d         t h a t             t h e       l e n g t h               o f       t h e      d e l a y             i s          t h e          t r i g g e r i n g

m e c h a n i s m              t h a t             w i l l              n e c e s s i t a t e                       t h e       c o n s i d e r a t i o n                            o f       t h e          o t h e r

t h r e e          f a c t o r s .                 " ' U n t i l                t h e r e             i s      s o m e         d e l a y          w h i c h             i s         p r e s u m p t i v e l y

p r e j u d i c i a l ,                    t h e r e              i s           n o       n e c e s s i t y                    f o r       i n q u i r y                    i n t o            t h e          o t h e r

f a c t o r s              t h a t         g o         i n t o           t h e          b a l a n c e . ' "                      S t a t e          v .          B a k e r ,                6 1 4        S . W . 2 d

3 5 2 ,         3 5 5         ( T e n n .                 1 9 8 1 ) ( q u o t i n g                           B a r k e r ,              4 0 7        U . S .                 a t          5 3 0 ) .                 T h e

r e a s o n a b l e n e s s                      o f      t h e         l e n g t h             o f         t h e      d e l a y         d e p e n d s                o n       t h e         c o m p l e x i t y

o f     t h e        c a s e .               4 0 7         U . S .          a t         5 3 0 - 3 1 .                  M o r e          r e c e n t l y ,                   t h e          C o u r t          n o t e d

i n       D o g g e t t              v .         U n i t e d             S t a t e s              t h a t            " t h e           p r e s u m p t i o n                        t h a t         p r e t r i a l

d e l a y          h a s       p r e j u d i c e d                      t h e          a c c u s e d                i n t e n s i f i e s                 o v e r              t i m e . "               1 1 2         S .

C t .      2 6 8 6 ,          2 6 9 1            ( 1 9 9 2 ) .                   I n      t h i s             c a s e ,          t h e      d e l a y             o f          t h i r t e e n                y e a r s

i s ,        a s           t h e           S t a t e          c o n c e d e s ,                         c l e a r l y              s u f f i c i e n t                        t o          r e q u i r e               a n

a n a l y s i s              o f           t h e          r e m a i n i n g                     t h r e e              f a c t o r s .                     T h i s              f a c t o r              w e i g h s

f a v o r a b l y             f o r          t h e         d e f e n d a n t .



                              T h e s e c o n d B a r k e r f a c t o r , r e a s o n f o r t h e d e l a y , g e n e r a l l y

f a l l s          i n t o         o n e         o f       f o u r          c a t e g o r i e s :                      ( 1 )            i n t e n t i o n a l                       d e l a y          t o         g a i n

a     t a c t i c a l              a d v a n t a g e                o v e r             t h e          d e f e n s e             o r      d e l a y             d e s i g n e d                 t o      h a r a s s
                                                                                                                                                                                                             1 0
t h e      d e f e n d a n t ;                    ( 2 )       b u r e a u c r a t i c                          i n d i f f e r e n c e                    o r         n e g l i g e n c e ;                          ( 3 )




             1 0
                O v e r c r o w d e d c o u r t                                   d o c k e t s                o r          s i m p l e          l a c k          o f          d i l i g e n c e                   f a l l
i n t o      t h i s c a t e g o r y .

                                                                                                             1 1
                                                                                                                                                                                                                                                       1 1
d e l a y                    n e c e s s a r y                   t o      t h e        f a i r              a n d      e f f e c t i v e                       p r o s e c u t i o n                     o f          t h e       c a s e ;
                                                                                                                                                                                                               1 2
a n d         ( 4 )                    d e l a y         c a u s e d ,               o r          a c q u i e s c e d                  i n ,         b y         t h e            d e f e n s e .                       T h e           f i r s t

t y p e ,                    i n t e n t i o n a l                      d e l a y ,               i s       w e i g h e d               h e a v i l y                     a g a i n s t              t h e           S t a t e .             T h e

s e c o n d                        t y p e ,            n e g l i g e n t                        d e l a y ,            i s         a l s o            w e i g h e d                       a g a i n s t               t h e            S t a t e

a l t h o u g h                           n o t          a s           h e a v i l y               a s        d e l i b e r a t e                     d e l a y .                          T h e        t h i r d              t y p e            o f

d e l a y                     i s ,            b y       d e f i n i t i o n ,                            j u s t i f i a b l e                     a n d            i s          n o t             w e i g h e d               a g a i n s t

e i t h e r                            p a r t y .                   T h e           f o u r t h                   t y p e            o f       d e l a y ,                       w h i c h             i s            c a u s e d                o r

a c q u i e s c e d                             i n       b y          t h e         d e f e n d a n t ,                     i s        w e i g h e d                     a g a i n s t               t h e           d e f e n d a n t .



                                              T h e       d e l a y            i n         t h i s           c a s e          r e s u l t e d                   f r o m             g r o s s           n e g l i g e n c e                       b y

t h e         S t a t e .                             T h e          D i s t r i c t                    A t t o r n e y               G e n e r a l                   t e s t i f i e d                      t h a t           h e         k n e w

t h e         d e f e n d a n t                          w a s           i n      c u s t o d y                i n          A l a b a m a              o n           a n o t h e r                  c h a r g e               w h e n        t h e

p r e s e n t m e n t                                 w a s          i s s u e d             i n           S e p t e m b e r                  1 9 7 9 .                     T h e            c a s e            c a m e           u p        f o r

d o c k e t                      c a l l             s e v e r a l             t i m e s             o v e r          t h e         c o u r s e                o f         t h e           y e a r s           u n t i l             i t     w a s

r e t i r e d                           i n       N o v e m b e r                 1 9 8 3 .                   D u r i n g               t h i s                e n t i r e                 p e r i o d ,                t h e           S t a t e

k n e w            t h a t                    t h e      d e f e n d a n t                       w a s       i n       t h e          c u s t o d y                  o f          A l a b a m a              a u t h o r i t i e s .

N o         e x p l a n a t i o n                              a p p e a r s               o f       r e c o r d              w h y         t h e       S t a t e                 f a i l e d            t o          r e s p o n d               t o

t h e         d e f e n d a n t ' s                              1 9 9 0          w r i t t e n                r e q u e s t                f o r          a      s p e e d y                 t r i a l .               N o t           u n t i l

t h e         D i s t r i c t                           A t t o r n e y                G e n e r a l                  l e a r n e d             t h a t                   t h e       d e f e n d a n t                   m i g h t               b e

g r a n t e d                          p a r o l e             i n      A l a b a m a                d i d          t h e         S t a t e          b e g i n               t o        p r e p a r e                 f o r          t r i a l .


                    1 1
             D e l a y s w h i c h f a l l i n                                                              t o t h i s c a t e g o r y i                                            n c      l u     d e t h o s e c                      a s e s
w h e r e t h e c o m p l e x i t y o f t h e                                                                 c a s e r e a s o n a b l y r e                                      q u      i r     e s m o r e t i m                      e t o
p r e p a r e f o r t r i a l , o r w h e r                                                                  e t h e d e l a y i s n e                                              c e      s s     a r y t o p e r                       f o r m
f u r t h e r i n v e s t i g a t i o n o r t o                                                              l o c a t e a m i s s i n g w i                                        t n      e s     s , f o r e x a m                     p l e .
                       1 2
                                 G o      o d f a i t h a t t e m p                               t s          t o p l e a - b a                    r g a        i n            o r r e p e               a t e d               d e f e      n    s    e
r   e   q   u e        s       t s           f o r c o n t i n u a n c e                            s       a r e e x a m p l e                     s o           f           t h i s c a t              e g o r y .                   S     e    e    ,
e   .   g   . ,                 S t      a t e v . T a y l o r , 7                                 7 1        S . W . 2 d 3 8 7                       ( T e       n n        . 1 9 8 9 ) ,                 c e r t .               d e n      i    e    d
4   9   7     U   .          S .           1 0 3 1 ( 1 9 9 0 ) ; S t a                            t e        v . J o h n s o n ,                      7 8 1           S     . W . 2 d 8 7 3                 ( T e n n             . C r      i    m    .
A   p   p   .      1          9 8      9 ) , o v e r r u l e d o n                                  o t    h e r g r o u n d s                       b y ,          S      t a t e v . H                o w i n g t              o n ,       9    0    7
S   .   W   . 2        d           4    0 3 ( T e n n . 1 9 9 5 ) .

                                                                                                                            1 2
                                   A l t h o u g h                  t h e r e              i s      n o          c l e a r               e v i d e n c e                 o f             b a d       f a i t h          b y       t h e

S t a t e ,         a         d e l a y             b a s e d                 o n      t h e       p r e d i c t i o n                         t h a t         d i s p o s i t i o n                        o f       a n o t h e r

c a s e       i n         a         f o r e i g n                   j u r i s d i c t i o n                           w i l l            s e r v e              t o          k e e p               t h e       d e f e n d a n t

i n c a r c e r a t e d                         w i l l             a l w a y s                 r i s k          d i s m i s s a l                       i f ,           i n             f a c t ,            t h e           S t a t e

u l t i m a t e l y                  c h o o s e s                 t o          p r o s e c u t e .                           S e e A r r o w s m i t h                            v .         S t a t e ,          1 7 5       S . W .

5 4 5 ,       5 4 6 - 4 7                   ( T e n n .                     1 9 1 5 ) ;            S t a t e                  v .       K o l b ,              7 5 5           S . W . 2 d                  4 7 2       ( T e n n .

C r i m .          A p p .            1 9 8 8 ) ;                  S t a t e              v .       W a l l a c e ,                      6 4 8       S . W . 2 d                     2 6 4           ( T e n n .              C r i m .

A p p .      1 9 8 0 ) .                        N o t        o n l y                d o e s       s u c h             a         d e l a y         i m p i n g e                     u p o n          a n       a c c u s e d ' s

a b i l i t y           t o          d e f e n d                  h i m s e l f ,                b u t         i t            a l s o          a f f e c t s                 h i s         e l i g i b i l i t y                  f o r

c o n c u r r e n t                  s e n t e n c i n g ,                            p a r o l e ,             a n d                o t h e r       r e h a b i l i t a t i v e                               p r o g r a m s .

H e r e ,          t h e r e               w a s            n o             v a l i d           r e a s o n                   f o r       t h e          d e l a y ;                 t h i s             f a c t o r            m u s t

w e i g h         i n         f a v o r             o f           t h e             d e f e n d a n t .



                                   T h e          t h i r d                  f a c t o r ,              a n       a c c u s e d                   p e r s o n ' s                    a s s e r t i o n                  o f       h i s

r i g h t         t o         a      s p e e d y                  t r i a l ,              m a y         o r          m a y            n o t      p l a y              a n          i m p o r t a n t                 r o l e       i n

t h e      u l t i m a t e                  d e t e r m i n a t i o n                            o f w h e t h e r t h a t                               p e r s o n                 h a s         b e e n          d e p r i v e d

o f       h i s         r i g h t                 t o         a             s p e e d y           t r i a l .                         T h e       B a r k e r                  C o u r t                 r e j e c t e d            a n

o u t r i g h t                   " d e m a n d "                   r u l e ,              w h e r e b y                      f a i l u r e              t o           s e e k                 a     s p e e d y              t r i a l

w o u l d         r e s u l t               i n         a         w a i v e r             o f      t h a t                r i g h t .              4 0 7             U . S .             a t       5 2 9 - 3 0 .                T h i s

C o u r t         h a s            l i k e w i s e                  r e j e c t e d                s u c h                a      r i g i d         r u l e .                   B i s h o p ,                4 9 3       S . W . 2 d

a t       8 4 .                   T h e           p r i m a r y                      b u r d e n ,              a f t e r                 a l l ,              i s           o n           t h e           c o u r t s            a n d

p r o s e c u t o r s                     t o      a s s u r e                  t h a t          c a s e s            a r e           b r o u g h t              t o         t r i a l .                   B a r k e r ,          4 0 7

U . S .      a t        5 2 9 .                   N e v e r t h e l e s s ,                         a         d e f e n d a n t ' s                       a s s e r t i o n                        o r      f a i l u r e           t o

a s s e r t         t h e           r i g h t               t o         a      s p e e d y          t r i a l                  i s      o n e       f a c t o r                t o          c o n s i d e r             i n       t h e

o v e r a l l                 b a l a n c e                       i n               d e t e r m i n i n g                            w h e t h e r               t h e                   r i g h t             h a s            b e e n

u n c o n s t i t u t i o n a l l y                                 d e p r i v e d .                         I d .            a t      5 2 8 .           A          d e f e n d a n t ' s                     a s s e r t i o n


                                                                                                                  1 3
o f         t h e        s p e e d y                  t r i a l               r i g h t               i s          e n t i t l e d                t o         s t r o n g            e v i d e n t i a r y                    w e i g h t

i n         d e t e r m i n i n g                              w h e t h e r                 t h e           r i g h t              h a s         b e e n             d e n i e d ,               a n d              f a i l u r e           t o

a s s e r t               t h e              r i g h t                 w i l l             m a k e            i t       d i f f i c u l t                       t o        p r o v e              i t          w a s       d e n i e d .

I d .           A t       5 3 1 - 3 2 ;                        B i s h o p ,                4 9 3           S . W . 2 d              a t         8 5 .



                                    F a i l u r e                       t o          a s s e r t              t h e          r i g h t            i m p l i e s               a      d e f e n d a n t                   d o e s           n o t

a c t i v e l y                   s e e k                 a       s w i f t                t r i a l .                 " [ E ] v i d e n c e                          t h a t         t h e             d e f e n d a n t                  d i d

n o t            w a n t           a               s p e e d y                t r i a l                 w o u l d                  n e v e r             w a r r a n t                t h e             f i n d i n g                o f         a

c o n s t i t u t i o n a l                                   v i o l a t i o n                 e x c e p t                 i n       ' e x t r a o r d i n a r y                         c i r c u m s t a n c e s . ' "
                                                                                                1 3
B a k e r ,               6 1 4             S . W . 2 d                a t      3 5 5 .                       I n      t h i s             c a s e ,            t h e         d e f e n d a n t                      l e a r n e d           i n

1 9 8 4               t h a t              t h e r e              w a s          a          d e t a i n e r                   a g a i n s t                   h i m .               T h e r e a f t e r ,                    h e           d i d

n o t h i n g                 u n t i l               1 9 9 0 .                 E v e n               a f t e r             h e       l e a r n e d               t h a t            h i s         A l a b a m a              p a r o l e

w o u l d               b e       c o n d i t i o n e d                              o n       h i s               r e t u r n             t o          T e n n e s s e e                f o r              t r i a l         o n          t h e

m u r d e r               p r e s e n t m e n t ,                             h e           w a i t e d               s e v e r a l                m o n t h s                b e f o r e               s e e k i n g              l e g a l

a s s i s t a n c e                         a n d             d e m a n d i n g                 a           s p e e d y             t r i a l .                 H e n c e ,             w e        i n f e r             t h a t           t h e

d e f e n d a n t                          d i d              n o t       n e c e s s a r i l y                         w a n t             a       s p e e d y                   t r i a l            i n           T e n n e s s e e .

A f t e r               a l l ,              h a d              t h e         T e n n e s s e e                       c h a r g e                 u l t i m a t e l y                    d i e d               o f       n e g l e c t ,

t h e r e               w o u l d              h a v e                b e e n          n o          i m p e d i m e n t                     t o         a n       u n c o n d i t i o n a l                            p a r o l e           i n

A l a b a m a .                        A s s e r t i n g                      h i s           r i g h t               t o          t r i a l            w o u l d             h a v e         p r e v e n t e d                    t h a t ,

a n d           i t       w o u l d                h a v e             e x p o s e d                  t h e          d e f e n d a n t                   t o          t h e        r i s k         o f          a      T e n n e s s e e

c o n v i c t i o n .                               W e          f i n d         t h a t              t h e          d e f e n d a n t                   a c q u i e s c e d                     i n         t h e       d e l a y           b y




                  1 3
                     H o w e         v e r , a n a c c u                                 s e d w h             o       i s        u n a      w a r e t h                 a t c        h a r g       e s          a r e      p e n     d i    n   g
a   g   a   i   n s t h i              m   o r h e r , a s                                  i s o f                t e n         t h e          c a s e w             h e r e           a n       i n        d i c t m     e n t        h    a   s
b   e   e   n      s e a l e          d a n d n o t s                                   e r v e d ,                  c a n     n o t           b e p e n               a l i z      e d f            o r          h i s       o r       h    e   r
f   a   i   l   u r e t o               a s s e r t t h e                              s p e e d y                  t r i     a l r         i g h t .                   D o g g      e t t ,           1      1 2 S .          C t    .      a   t
2   6   9   1   ;      s e e           a l s o W r i g h t                                v . S t a                t e ,        4 0 5         S . W . 2 d                 1 7 7 ,        1 8 0          (      T e n n .       1 9    6 6    )   ;
S   t   a   t   e v . W             a l l a c e , 6 4 8                                S . W . 2 d                  2 6 4     , 2 6         7 ( T e n n                 . C r        i m .         A p        p . 1 9       8 0 )     .

                                                                                                                             1 4
f a i l i n g         t o           a s s e r t                   h i s          r i g h t          t o         a      s p e e d y              t r i a l .                     T h i s           f a c t o r         m u s t

w e i g h      i n          f a v o r          o f            t h e             S t a t e .



                              W e          v i e w            t h e             f o u r t h         f a c t o r             a s         t h e      m o s t             i m p o r t a n t :                    w h e t h e r

t h e     a c c u s e d                  s u f f e r e d                  p r e j u d i c e                b y         t h e         d e l a y .         B a k e r ,                          6 1 4     S . W . 2 d       a t

3 5 5 - 5 6      ( c i t i n g                 B a r k e r ,                      4 0 7      U . S .            a t       5 3 2 ;         B i s h o p ,                    4 9 3          S . W . 2 d         a t     8 5 ) ;

S t a t e       v .          T h o m a s ,                        8 1 8           S . W . 2 d             3 5 0 ,           3 6 3          ( T e n n .                     C r i m .              A p p .       1 9 9 1 ) .

U s u a l l y ,         i t          i s      r e l a t i v e l y                         e a s y         t o         d e t e r m i n e             w h e t h e r                     a       d e f e n d a n t         h a s

b e e n       p r e j u d i c e d                       b y          i n o r d i n a t e l y                          l o n g           p r e t r i a l                     i n c a r c e r a t i o n ,                   o r

w h e t h e r         h e          o r      s h e            h a s             b e e n     s u b j e c t e d                   t o      t h e      s t r e s s                      a n d       a n x i e t y         t h a t

a c c o m p a n y              a          p u b l i c                 a c c u s a t i o n                       o v e r           a n      e x t r e m e l y                          l o n g          p e r i o d        o f

t i m e .       I t          i s         o f t e n            e x t r e m e l y                    d i f f i c u l t ,                  h o w e v e r ,                    f o r          a     d e f e n d a n t         t o

d e m o n s t r a t e                    s p e c i f i c a l l y                         h o w       t h e          d e l a y           h a s      i m p a i r e d                        h i s       a b i l i t y       t o

d e f e n d           h i m s e l f .                               C o u r t s                  h a v e              r e c o g n i z e d               t h i s                       d i f f i c u l t y               a n d

c o n s e q u e n t l y                       d o                   n o t                n e c e s s a r i l y                          r e q u i r e                       a               d e f e n d a n t             t o

a f f i r m a t i v e l y                    p r o v e               p a r t i c u l a r i z e d                          p r e j u d i c e .                         D o g g e t t ,                 1 1 2     S .     C t .

a t     2 6 9 2 ;           M o o r e          v .            A r i z o n a ,                    4 1 9       U . S .           8 7 1       ( 1 9 7 4 ) .                        F u r t h e r m o r e ,

                                               [    I    ]    m    p a    i     r m e n t o f o n e ' s d e f e n s e i s                                              t h      e
                                               m    o    s    t      d    i     f f i c u l t f o r m o f s p e e d y t                                           r    i a      l
                                               p    r    e    j    u d    i     c e t o p r o v e b e c a u s e t i                                               m    e '      s
                                               e    r    o    s    i o    n          o f e x c u l p a t o r y e v i d e n c e                                         a n      d
                                               t    e    s    t    i m    o     n y          " c a n     r a r e l y     b e     s h o                            w    n .      "
                                               .                     .                    .           [ E ] x c e s s i v e          d                            e    l a      y
                                               p    r    e    s    u m    p     t i v e l y               c o m p r o m i s e s                                        t h      e
                                               r    e    l    i    a b    i     l i t y o f a t r i a l i n w a y s                                               t    h a      t
                                               n    e    i    t    h e    r         p a r t y c a n p r o v e o r , f o r                                         t    h a      t
                                               m    a    t    t    e r    ,              i d e n t i f y .             W h i l e                                  s    u c      h
                                               p    r    e    s    u m    p     t i v e p r e j u d i c e c a n n o t a                                           l    o n      e
                                               c    a    r    r    y              a           S i x t h      A m e n d m e n t       c                            l    a i      m
                                               w    i    t    h    o u    t           r e g a r d t o t h e o t h e r B a                                         r    k e      r
                                               c    r    i    t    e r     i     a , i t i s p a r t o f t h e m i                                            x          o      f
                                               r    e    l    e    v a    n     t f a c t s , a n d i t s i m p o r t                                             a    n c      e
                                               i    n    c    r    e a    s     e s         w i t h t h e l e n g t h o f                                              t h      e
                                               d    e    l    a    y .


                                                                                                                1 5
D o g g e t t ,         1 1 2           S .         C t .           a t       2 6 9 2 - 9 3          ( c i t a t i o n s                       o m i t t e d ) .



                              A l t h o u g h                     w e       c a n       a s s u m e         t h a t              h e      e x p e r i e n c e d                 s o m e             a n x i e t y

a n d     u n c e r t a i n t y                      a b o u t              t h e         u l t i m a t e             d i s p o s i t i o n                     o f         t h e s e          c h a r g e s ,

n o t h i n g          i n           t h e          r e c o r d                s u g g e s t s              t h a t              t h e         d e f e n d a n t ' s                   a b i l i t y             t o

p r e s e n t         h i s          d e f e n s e                  w a s         i m p a i r e d .             I n         f a c t ,            t h e         d e f e n d a n t               d o e s         n o t

c l a i m       s p e c i f i c                 p r e j u d i c e                   r e s u l t i n g            f r o m               t h e       d e l a y .



                              W h i l e             " a f f i r m a t i v e                    p r o o f         o f             p a r t i c u l a r i z e d                    p r e j u d i c e                i s

n o t     e s s e n t i a l                   t o      e v e r y               s p e e d y         t r i a l           c l a i m , "                     1 1 2        S .       C t .          a t        2 6 9 2 ,

a n d     " t h e      p r e s u m p t i o n                            t h a t p r e t r i a l d e l a y                              h a s      p r e j u d i c e d                 t h e         a c c u s e d

i n t e n s i f i e s                o v e r           t i m e , "                i d .      a t     2 6 9 1 ,          w e            b e l i e v e             t h e        f a c t s             i n      t h i s

c a s e      a r e      d i s t i n g u i s h a b l e                               f r o m        t h o s e          i n          D o g g e t t .



                              T h e          d e f e n d a n t                    i n     D o g g e t t          w a s             c h a r g e d               w i t h        c o n s p i r a c y                t o

i m p o r t          a n d           d i s t r i b u t e                       c o c a i n e .                 A f t e r                 h i s       i n d i c t m e n t                      i n         1 9 8 0 ,

D o g g e t t ,              u n a w a r e                  o f           t h e         c h a r g e s          p e n d i n g                    a g a i n s t               h i m ,           l e f t          t h e

c o u n t r y .              H e       w a s         l a t e r              a r r e s t e d          a n d      i m p r i s o n e d                      i n      P a n a m a           o n         a n o t h e r

m a t t e r .                T h e       D r u g              E n f o r c e m e n t                  A g e n c y                 ( D E A )          l e a r n e d               o f       D o g g e t t ' s

w h e r e a b o u t s                a n d          r e q u e s t e d                   e x p u l s i o n         t o             t h e        U n i t e d            S t a t e s .                  T h e     D E A

d i d       n o t      p u r s u e                  i t s           r e q u e s t            f u r t h e r             u n t i l               a f t e r          D o g g e t t                h a d         b e e n

r e l e a s e d         a n d           a p p a r e n t l y                       a b a n d o n e d            i t s             s e a r c h         s o o n           t h e r e a f t e r .                     I n

1 9 8 2 ,       D o g g e t t                l e g a l l y                  e n t e r e d          t h e       U n i t e d                S t a t e s            a n d        l i v e d             o p e n l y .

I n       1 9 8 8 ,            t h e            g o v e r n m e n t                       c o n d u c t e d                 a          r o u t i n e              c r e d i t                 c h e c k          o n

f u g i t i v e s .                  C o n s e q u e n t l y ,                          D o g g e t t         w a s             a r r e s t e d .                T h e        S u p r e m e               C o u r t


                                                                                                      1 6
h e l d     t h a t          D o g g e t t            h a d           b e e n           d e p r i v e d                  o f         h i s       r i g h t      t o         a   s p e e d y             t r i a l .



                             S i g n i f i c a n t l y ,                           w h i l e                   D o g g e t t             w a s       i n      n o       w a y           r e s p o n s i b l e

f o r       t h e       d e l a y            i n        h i s              c a s e ,            W o o d                 d e l i b e r a t e l y                     c h o s e           t o       f o r g o          a

s p e e d y         t r i a l           r e q u e s t ,                    h o p i n g            i n s t e a d                       t h a t        t h e      T e n n e s s e e                 c h a r g e s

w o u l d      d i e         o f       n e g l e c t .                     H e         a c q u i e s c e d                     i n       t h e      d e l a y          f r o m          t h e         t i m e      h e

l e a r n e d          o f          t h e           d e t a i n e r                    i n      1 9 8 4                u n t i l             1 9 9 0 ,         a f t e r            A l a b a m a                h a d

o f f e r e d          c o n d i t i o n a l                          p a r o l e .                            A n y           p r e s u m p t i o n                  o f        p r e j u d i c e                 i s

w e a k e n e d             t o       s o m e          d e g r e e                  b y        t h e                 d e f e n d a n t ' s                 a c q u i e s c e n c e                     i n       t h e

d e l a y .            T h e r e f o r e ,                    t h e              p r e j u d i c e                      f a c t o r              w e i g h s          i n        f a v o r             o f       t h e

S t a t e .



                             W e       f i n d          t h a t                t h e         l e n g t h                o f          t h e       d e l a y ,          o n       t h e         o n e          h a n d ,

a n d     t h e      l a c k          o f    a n y        j u s t i f i a b l e                            r e a s o n               f o r       s u c h      d e l a y ,          o n        t h e          o t h e r

h a n d ,         m a k e          t h i s      a      c l o s e                 c a s e .                 N e v e r t h e l e s s ,                       b a l a n c i n g              a l l         o f      t h e

B a r k e r         f a c t o r s ,             w e      c o n c l u d e                      t h a t


                                             1 .              T   h e     l e n g t h       o f t h e   d e l                                          a y    o f
                                                              t   h i r t e e n       y e a r s   w a s   p r                                         e s u m p -
                                                              t   i v e l y p r e j u d i c i a l a n d                                               w e i g h s
                                                              i   n f a v o r o f t h e d e f e n d a n                                               t .

                                             2 .              T h e     d e l a y w a s c a u s e d b y t h e
                                                              S t a t e ’ s n e g l i g e n c e a n d w e i g h s
                                                              i n f a v o r o f t h e d e f e n d a n t .

                                             3 .              T   h    e         d e f e n d a             n t       f a i l e d t o a s                     s e r t
                                                              h   i    s           r i g h t                t o        a s p e e d y t                       r i a l
                                                              u   n    t   i     l e l e v e           n          y e a r s h a d p a s s                    e d - -
                                                              o   n    l   y         a f t e r                   h e d i s c o v e r e d                       t h e
                                                              p   e    n   d     i n g      T e     n           n e s s e e     c h a r g e                    w a s
                                                              j   e    o   p     a r d i z i n             g          h i s      p a r o l e                     i n
                                                              A   l    a   b     a m a .       T   h           i s f a c t o r w e i g h                      s i n
                                                              f   a    v   o     r o f t h                 e       S t a t e .



                                                                                                               1 7
                                                 4 .              T   h       e     p r           e s u     m p t i o n     o                 f         p r e         j       u    d i c e
                                                                  w   a       s w e a              k e n     e d b y t h e                         d e f e n          d       a    n t ' s
                                                                  a   c       q u i e s             c e n     c e     i n                         t h e               d       e    l a y .
                                                                  T   h       i s f a               c t o     r w e i g h s                        i n f a            v       o    r o f
                                                                  t   h       e S t a               t e .



                                 I n     t h e         b a l a n c i n g                          a n a l y s i s ,                    t h e            f o u r t h                   f a c t o r          i s     e n t i t l e d

t o      t h e          g r e a t e s t                    w e i g h t .                                  A c c o r d i n g l y ,                               w e                 c o n c l u d e              t h a t       t h e

d e f e n d a n t                w a s         n o t        d e p r i v e d                         o f           h i s          r i g h t                t o             a          s p e e d y          t r i a l        u n d e r

f e d e r a l          o r         s t a t e             c o n s t i t u t i o n a l                                 p r i n c i p l e s .



                                 W e       h o l d         t h a t                  t h e          r e t u r n                 o f      a          s e a l e d                     p r e s e n t m e n t              e n g a g e s

a n     a c c u s e d ' s                r i g h t          t o           a         s p e e d y                 t r i a l .                  T h e         f a c t                  t h a t          a   d e f e n d a n t       i s

i n c a r c e r a t e d                  i n       a n o t h e r                     j u r i s d i c t i o n                           w i l l            n o t                   j u s t i f y          d e l a y       i f   t h e

S t a t e        k n o w s             h i s           w h e r e a b o u t s .                                   T h e           S t a t e               i s          p r i m a r i l y                    r e s p o n s i b l e

f o r     p r o s e c u t i n g                    a n      a c c u s e d                         i n       a      t i m e l y                m a n n e r .                           F o r          d e f e n d a n t s       w h o

c h o o s e       t o            r i s k       t h a t        t h e                  S t a t e              w i l l            u l t i m a t e l y                                d e c l i n e          t o     p r o s e c u t e

t h e m ,        t h e i r             a c q u i e s c e n c e                              i n         t h e         d e l a y                   b y      f a i l i n g                       t o       a s s e r t       t h e i r

r i g h t        t o         a         s p e e d y           t r i a l                      m a y               s e r v e            t o           w e a k e n                      a n y        p r e s u m p t i o n           o f

p r e j u d i c e ,                d e p e n d i n g ,                        o f       c o u r s e ,                    o n         t h e          n a t u r e                     o f       t h e      c a s e       a n d   t h e

e v i d e n c e          p r e s e n t e d .                          T h e            j u d g m e n t                     o f        t h e             C o u r t                   o f      C r i m i n a l           A p p e a l s

i s     a f f i r m e d .


                                                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                A D O L P H O A . B I R C H , J R . , J u s t i c e

C O N C U R :

A n d e r s o n , C . J .
D r o w o t a , J .

D I S S E N T :
R e i d , W h i t e ,                      J J .


                                                                                                                   1 8
1 9